Citation Nr: 1035285	
Decision Date: 09/20/10    Archive Date: 09/28/10

DOCKET NO.  05-38 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent 
for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total rating for compensation purposes based 
on individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to May 1969.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which 
granted the Veteran service connection for PTSD, assigning a 30 
percent rating, effective September 14, 2001.

The Veteran testified before the undersigned Acting Veterans Law 
Judge (AVLJ) at a hearing at the RO in April 2010.  A transcript 
of the hearing is of record. 

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that 
a TDIU claim is part of an increased rating claim when such claim 
is raised by the record.  The Court further held that when 
evidence of unemployability is submitted at the same time that 
the Veteran is appealing the initial rating assigned for a 
disability, the claim for TDIU will be considered part and parcel 
of the claim for benefits for the underlying disability.  Id.  
During his April 2010 hearing the Veteran testified that he lost 
his job due to his PTSD and has submitted evidence of an October 
2010 letter from a former employer noting that the Veteran had 
job performance difficulties due to his mental condition.  Thus, 
the Board finds that a claim for a TDIU is raised by the record 
as the evidence of record and it is currently before the Board on 
appeal.  See id.  

The issue of entitlement to a TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's PTSD is manifested by occupational and social 
impairment, due to poor insight and judgment, sleep impairment, 
depressed mood, restricted affect, self-described paranoia, some 
suicidal ideation, angry outbursts and physical violence, 
subjective complaints of audio hallucinations, and a GAF score 
range of 50 to 60.  


CONCLUSION OF LAW

The criteria for an initial evaluation of 50 percent for PTSD, 
but no more, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 and Supp. 2010); 38 C.F.R. §§ 4.3, 4.7, 4.125, 
4.126, 4.130, Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a service 
connection claim: 1) Veteran status; 2) existence of a 
disability; (3) a connection between the Veteran's service and 
the disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the appellant pre-adjudication notice by letter 
dated in February 2002, regarding the initial service connection 
claim for PTSD.  The notification substantially complied with the 
requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate the claim and 
the relative duties of VA and the claimant to obtain evidence

After the RO granted service connection for PTSD in a June 2005 
rating decision, the Veteran filed a notice of disagreement with 
the assigned rating in September 2005.  The RO continued the 30 
percent rating in an October 2005 statement of the case and 
subsequent supplemental statements of the case.  While the 
Veteran was not provided a VA letter outlining the evidence 
necessary to substantiate an initial increased rating claim, 
including the laws regarding degrees of disability or effective 
dates for any grant of service connection, the statutory scheme 
contemplates that once a decision awarding service connection, a 
disability rating, and an effective date has been made, section 
5103(a) notice has served its purpose.  Dingess v. Nicholson, 19 
Vet. App. at 490 (2006).  As the Veteran was granted service 
connection and assigned an evaluation and effective date, the 
Secretary had no obligation to provide further notice under the 
statute.  Id.  As such, any defect with respect to the content of 
the notice requirement was non-prejudicial.

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of his 
claim, and is not prejudiced by any technical notice deficiency 
along the way. See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In any event, the Veteran has not demonstrated any 
prejudice with regard to the content of the notice.  See Shinseki 
v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law 
imposing a presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is harmful, 
or prejudicial, normally falls upon the party attacking the 
agency's determination); see also Mayfield v. Nicholson, 444 F.3d 
1328, 1333-34 (Fed. Cir. 2006).  

There has been substantial compliance with the assistance 
provisions set forth in the law and regulations.  The record in 
this case includes service treatment records, private treatment 
records, and VA treatment records.  There is no indication in the 
record of any relevant outstanding evidence.  The Veteran 
testified at the Board hearing that he had not worked for two 
years and was receiving unemployment benefits but has not 
indicated that he is receiving any disability benefits from the 
Social Security Administration for his PTSD.

The Veteran was afforded VA examinations in June 2005, December 
2006, October 2008, and September 2009.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  The examination reports obtained 
contain sufficient information to decide the issue on appeal and 
further examination is not necessary.  See Massey v. Brown, 7 
Vet. App. 204 (1994).  

All known and available records relevant to the issue on appeal 
have been obtained and associated with the appellant's claims 
file; and the appellant has not contended otherwise.  VA has 
substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claim at this time.

Analysis

The RO originally granted service connection for a PTSD 
disability in June 2005, assigning a 30 percent rating with an 
effective date of September 14, 2001.  

The Veteran seeks an evaluation in excess of 30 percent for PTSD.  
At his April 2010 hearing the Veteran testified that his PTSD 
causes angry outbursts, which have harmed his marriage, his 
interactions with other people, and led to him being fired from 
his job in August 2008.  He also indicated that he had considered 
suicide and had no interest in anything and that he used drugs 
and alcohol to counter the effects of his PTSD.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate 
diagnostic codes identify the various disabilities. Where there 
is a reasonable doubt as to the degree of disability, such doubt 
shall be resolved in favor of the claimant, and where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  38 
C.F.R. §§ 3.102, 4.3, 4.7.  In addition, the Board will consider 
the potential application of the various other provisions of 38 
C.F.R., Parts 3 and 4, whether or not they were raised by the 
Veteran, as well as the entire history of the Veteran's disorder 
in reaching its decision, as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

During an appeal of a disability rating, either from an initial 
rating assigned on granting of service connection, or on appeal 
of a subsequent denial of an increased rating, it may be found 
that are varying and distinct levels of disability impairment 
severity during an appeal.  So, staged ratings (different 
disability ratings during various time periods) are appropriate 
when the factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would warrant 
different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran is currently rated as 30 percent disabled under the 
general rating formula for mental disorders.  Under the general 
rating formula for mental disorders a 30 percent disability 
rating is assigned when there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to such 
symptoms as depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep impairment, mild 
memory loss (such as forgetting names, directions, recent 
events).  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  

A 50 percent rating is assigned when there is occupational and 
social impairment with reduced reliability and productivity due 
to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped, speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short and long term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of motivation 
and mood; difficulty in establishing and maintaining effective 
work and social relationships.  Id. 

A 70 percent rating is warranted when there is occupational and 
social impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, mood, due to such 
symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near- continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work-like setting); and the inability to establish and 
maintain effective relationships.  Id.

A 100 percent evaluation is assigned for total occupational and 
social impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory loss 
for names of close relatives, own occupation, or own name.  Id.

The symptoms recited in the criteria in the rating schedule are 
not intended to constitute an exhaustive list, but rather are to 
serve as examples of the type and degree of the symptoms, or 
their effects, that would justify a particular rating.  See 
Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In 
adjudicating a claim for an increased rating, the adjudicator 
must consider all symptoms of a claimant's service-connected 
mental condition that affect the level of occupational or social 
impairment.  Id. at 443.  

The Board is precluded from differentiating between 
symptomatology attributed to a non service-connected disability 
and a service-connected disability in the absence of medical 
evidence which does so.  Mittleider v. West, 11 Vet. App. 181, 
182 (1998) (per curiam), citing Mitchem v. Brown, 9 Vet. App. 
136, 140 (1996).

The Global Assessment of Functioning (GAF) is a scale reflecting 
the psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  See Richard v. 
Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and 
Statistical Manual of Mental Disorders (4th ed.1994).  A GAF 
score of 51-60 involve moderate symptoms, such as flat affect and 
circumstantial speech, occasional panic attacks, or moderate 
difficulty in social or occupational functioning (e.g., few 
friends or conflicts with peers or co-workers.)  Scores ranging 
from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational or school functioning (e.g., 
no friends, unable to keep a job).  Scores ranging from 31 to 40 
reflect some impairment in reality testing or communication 
(e.g., speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood, (e.g., depressed man 
avoids friends, neglects family, and is unable to work).  See 
Carpenter v. Brown, 8 Vet. App. 240, 242-244 (1995).

October 2000 in-patient drug and alcohol treatment records note 
that the Veteran had no audio or visual hallucinations, suicidal 
ideation, or homicidal ideation.  

February 2001 VA treatment records note that the Veteran had 
already lost one job due to his anger.  His insight and judgment 
were poor in regards to his management of his anger and it was 
unfortunate he will not accept assistance in this area.  

An October 2002 VA treatment record notes that the Veteran 
reported trauma-related nightmares once or twice monthly, night 
sweats, intrusive thoughts, depression, and anxiety, which 
diminished the quality of his concentration and short term 
memory.  He likewise reported hypervigilance, occupational 
difficulties, and emotional distance/detachment from others.  A 
diagnosis of PTSD, chronic, delayed onset, and major depression, 
recurrent, moderate, was given.  The GAF score was 59.

In October 2003, a VA treatment record notes that the Veteran had 
a history of PTSD, major depressive disorder, and alcohol and 
cocaine dependence.  He reported that his psychiatric medication 
was working and that he had decreased irritability, improved 
mood, and decreased anxiety.  He had been clean and sober from 
cocaine and alcohol abuse since January 2000.  A mental status 
examination revealed that the Veteran was awake, alert, 
cooperative, neatly groomed, had fluent and nonpressured speech, 
and linear thought processes.  His mood was depressed and affect 
was slightly restricted.  He denied suicidal or homicidal 
ideation, audio-visual hallucination, and paranoia, and had fair 
insight and judgment.  Assessments of major depressive disorder 
and PTSD by history, and cocaine/alcohol dependence in full 
remission, were given.  

A November 2003 VA treatment record notes that the Veteran has a 
history of PTSD, major depressive disorder, and alcohol and 
cocaine dependence.  The Veteran reported that he had a good mood 
with decreased anxiety and improved energy since increasing his 
medication.  He also reported that his feelings that people were 
trying to get him fired were resolving and that he now knew it 
was all in his mind.      

A December 2003 VA treatment record notes that the Veteran has a 
history of PTSD, major depressive disorder, and alcohol and 
cocaine dependence.  He stated that over the past three to four 
weeks his depressed mood had worsened and irritability had 
increased with angry outburst at work.  His paranoid thoughts 
about people at work trying to get him fired and suspiciousness 
of strangers had also increased.  A mental status examination 
revealed that he Veteran was awake, alert, cooperative, naturally 
groomed, and that the Veteran had fluent and nonpressured speech, 
and linear thought processes.  He denied suicidal or homicidal 
ideation, and had fair insight and judgment.  His mood was 
depressed and affect was dysphoric.  Assessments of major 
depressive disorder and PTSD by history were given.  

A March 2004 VA treatment record notes that the Veteran reports 
that he felt more depressed for the past couple of months with 
decreased motivation, low mood, and decreased energy.  He also 
reported increased irritability at work.  His paranoia towards 
co-workers continued to be significantly decreased.  He had 
occasional suspiciousness but those thoughts now appeared to be 
egodystonic.  He continued to have intrusive flashbacks, although 
these occurred less frequently than before.  A mental status 
examination revealed that the Veteran was alert and oriented 
times four, cooperative, neatly groomed, and that the Veteran had 
fluent and nonpressured speech, and linear thought processes.  He 
denied suicidal or homicidal ideation, and had fair insight and 
judgment.  His mood was depressed and affect was dysphoric.  
Assessments of major depressive disorder and PTSD by history were 
given.  

July 2004 VA treatment records note that the Veteran was 
suffering insomnia from taking his medication at bedtime, instead 
of in the morning.  The Veteran was counseled to do otherwise.  

A separate July 2004 VA treatment record notes that the Veteran 
was unable to stay asleep due to frequent urination and that his 
mood is irritable.  He describes paranomia about being fired and 
his wife cheating on him.  A mental status examination revealed 
that the Veteran was alert and oriented times four, cooperative, 
neatly groomed, that the Veteran had fluent and nonpressured 
speech, liner thought processes, that he denied suicidal or 
homicidal ideation, and had fair insight and judgment.  His mood 
was subdued, but he is smiling, and he endorses nightmares and 
suspicions.  Assessments of major depressive disorder and PTSD by 
history were given.  

In June 2005, a VA examination report notes that a physiatric 
examination revealed that the Veteran was pleasant looking and 
cleanly dressed.  He participated in the examination amazingly 
well.  His verbal communication was clear.  The examiner noted 
that he was pleasantly surprised by how much the Veteran improved 
compared to those behavioral problems he had following military 
service.  The Veteran had obtained a job as a parking attendant 
and was pleased that at least for now he was able to hold and job 
and was doing it well.  Currently, the Veteran's cognitive status 
was within normal limits and that the Veteran experiences 
nightmares more than once a week and awakens sweating.  A 
diagnosis of chronic  PTSD, between mild and moderate was given, 
and a GAF score of 55 was assigned.  

VA group treatment records dated from October 2005 to January 
2006  note that the Veteran was given an assessment of PTSD, 
severe, chronic, with no suicidal, homicidal, or psychotic 
behavior evidenced.  

A March 2006 VA treatment record notes that a mental status 
examination revealed that the Veteran's appearance is neatly 
groomed and dressed, his behavior was cooperative, his mood was 
pretty good, his affect was euthymic, his thought process was 
linear and coherent, his thought content lacked suicidal or 
homicidal ideation, no evidence of audio or visual hallucinations 
or paranoia, and that he had fair insight and judgment.  
Assessments of major depressive disorder, moderate, and PTSD were 
given.  The Veteran has difficulty sleeping without medication.  
The GAF score was 60.  

May 2006 VA treatment records note that the Veteran was six years 
sober.  

Private June 2006 treatment records note that the Veteran 
continues to experience symptoms of PTSD and that he has a 
hostile attitude, experiences nightmares, night sweat, anxiety 
attacks, and guilt.  

August 2006 VA treatment records note that the Veteran is feeling 
depressed because of work.  The Veteran reported he went on a 
drinking binge last month and that he lost his job as a bus 
driver 2 months ago due to 6 minor accidents.  He called his 
sponsor and is working on 30 days of sobriety.  A mental status 
examination revealed that the Veteran was neatly groomed, 
cooperative, had fluent speech, a depressed mood and mildly 
constricted affect, that he had linear and coherent thought 
processes, that he had no suicidal or homicidal ideation, and had 
fair insight and judgment.  Diagnoses of alcohol abuse, 
depression, and PTSD were given.  

In October 2006, a letter from the Veteran's employer notes that 
the Veteran began to have problems operating their shuttle busses 
because of his medical condition that was a result of his being a 
disabled veteran.  He was transferred to a different position 
that did not require him to operate busses because they wanted to 
keep him in their company.  The letter was to confirm that he had 
job performance issues because he was a disabled veteran.

A December 2006 VA examination report notes that the Veteran 
reported a history of having physical fights with his wife and at 
work, cursing at co-workers.  He reports nightmares twice a week, 
that he is paranoid, that without his medication he is quite 
irritable, he wants to isolate himself from other people, that he 
cannot stand his co-workers, and that he has a history of 
suicidal and homicidal ideas, but no attempts.  The Veteran 
reported that he drinks at lease a pint of whiskey a day and 
still uses heroin and cocaine occasionally.  He stated that he 
drinks on the job and was demoted for poor performance and that 
his marriage was "on the rocks" because of his alcohol use.  
The Veteran was able to engage in the normal range and variety of 
activities of daily living.  

The Veteran presented on examination as depressed, cynical, and 
dissatisfied.  He mumbles at time incoherently and his affect is 
labile, and he seems depressed.  His thought processes are 
logical, coherent, and relevant.  He is well groomed and is 
overall mentally intact with fair social skills.  He seems 
intelligent.  He is oriented to person, place, and time.  His 
affect is flat and blunted.  His reasoning and verbal is good.  
His concentration and memory are poor.  He lost one job as a 
driver because he had six accidents; this may be related to 
withdrawal from alcohol and drugs.  He endorses a little anxiety, 
and reports a history of manic episodes, panic attacks, 
depression, insomnia, and nightmares.  He indicates anger control 
problems at work and towards his wife.  He indicates both 
suicidal and homicidal ideas.  The Veteran's primary problem 
behaviors have to do with substance dependence, and his 
unremitting substance dependence has caused most of his problems.  
The examiner noted that the Veteran's PTSD has not worsened, but 
rather his substance dependence and his personality disorder has 
caused him to have great difficulties.  Diagnoses of 
polysubstance dependence, GAF of 40-45, PTSD, GAF of 60, and 
substance induced mood disorder and psychosis, GAF 40-45, were 
given.  The examiner noted that all 3 diagnoses represent 
separate issues.  The Veteran very likely exaggerates his PTSD 
symptoms and minimizes factors that have to do with his own 
personal responsibility.  

June 2007 VA treatment records note that the Veteran complained 
of not doing well.  The Veteran has a history of PTSD, major 
depressive disorder, and alcohol and cocaine dependence.  A 
mental status examination revealed that the Veteran was neatly 
groomed, cooperative, had fluent speech, a depressed mood and 
constricted affect, that he had linear and coherent thought 
processes, and that he had no suicidal or homicidal ideation, and 
had fair insight and judgment.  Diagnoses of alcohol and cocaine, 
depression, and PTSD/sleep were given.  

A May 2008 Hamilton Depression Inventory document is of record 
and notes that clinical levels of dysphoria, excessive guilt, 
suicidal ideation or attempt, loss of interest/poor work 
performance, anxiety, psychomotor agitation and retardation, 
somatic fatigue, libido, helplessness, detachment, indecision, 
and feelings of worthlessness and hopelessness were present.  

A May 2008 private treatment records note that the Veteran 
reports that he still has anxiety, PTSD, and depression.  The 
treating clinician noted that the Veteran will participate in 
anger management classes and that he appears to be dealing with a 
lot of anger and hostility.  

In October 2008, a VA examination report notes that the Veteran 
reported outrage and physical violence towards his wife, that he 
hears voices talking to him, nightmares, intrusive thoughts, and 
suicidal and homicidal ideation.  He also had multiple arrests.  
The Veteran is able to engage in a normal range and variety of 
activities of daily living, but has no fun in his life.  He 
stated that he has been away from alcohol and drugs for five 
years.  A mental status examination revealed that the Veteran 
spoke in a very low voice volume, was negative and cynical, 
casually attired, and had a logical, coherent, and relevant 
thought process.  He is well dressed and groomed.  He seems 
intelligent, and was oriented to person place, and time.  His 
affect is flat and blunted, and he has good reasoning.  He 
exhibited no psychomotor slowing.  He seemed distractible and 
complains of a poor short term memory.  The Veteran indicated 
anxiety, panic attacks, depression, insomnia, crying spells, 
racing thoughts, anger control problems, hearing voices and 
seeing dead relatives, paranoia, and suicidal and homicidal 
ideation.  The examiner noted that the Veteran's problems have to 
do with his long history of polysubstance dependency and 
violence.  He stated that he was fired from his job at the 
airport for not getting along with others and had multiple fights 
at work.  

The examiner opined that the Veteran's PTSD has not worsened 
since he saw him in December 2006.  The Veteran reported 
nightmares on a nightly basis and intrusive thoughts on a daily 
basis.  He indicates avoidance of symptoms, including a lack of 
interest in positive social relations and suicidal ideation.  He 
has persistent arousal symptoms, including sleep and anger 
problems and alleged short term memory problems.  Symptoms of 
exaggeration are strongly suspected.  Diagnoses of polysubstance 
dependency, PTSD, and bipolar disorder were given and a GAF of 55 
at lowest from PTSD was assigned.  An overall GAF of 45 was 
given.  

November 2008 VA treatment records note that the Veteran reported 
racing thoughts, irritability, and worsening of nightmares, and 
also vague paranoia.  The Veteran reported he lost his job.   He 
attempted suicide last year by shooting himself with a gun, but 
has now given it away.  A mental status examination revealed that 
the Veteran's appearance was appropriate; his behavior was 
cooperative; and eye contact was fair.  His speech had regular 
rate and volume, mood was depressed, affect was blunted and 
appropriate, and thought process was linear and logical.  He had 
no suicidal or homicidal ideation or psychosis, and was oriented 
in all spheres.  His remote and recent memory was good.  His 
cognition had no gross difficulty, he was fully alert, and he had 
good insight and judgment.  He has recently experienced worsening 
symptoms of mixed depression, hypomania, and PTSD.  Diagnoses of 
PTSD, chronic, bipolar disorder, cocaine, opiate, alcohol, and 
nicotine dependence, history of major depressive disorder, and 
alcohol induced mood disorder were given.  A GAF score of 45 was 
noted, and a latest GAF score of 55 was assigned.  

December 2008 VA treatment records note that a psychiatric review 
of symptoms indicate that the Veteran sleeps 6-7 hours per night, 
but just 4-5 hours the past few nights.  Depression was positive, 
and the Veteran denied mania, reported increased speed of 
thoughts and irrationally, but denies anxiety.  He reports 
frequent nightmares, denies psychosis, and reports passive 
occasional suicidal ideation, but no intent or plan, and denies 
homicidal ideation.  The Veteran endorses severe anger toward his 
past employer, but is not suicidal or homicidal currently and 
denies possession of guns.  A mental status examination revealed 
that the Veteran's appearance was appropriate, his behavior was 
cooperative, eye contact was fair, speech had regular rate and 
volume, mood was depressed, affect was blunted and appropriate, 
thought process was linear and logical, he had no suicidal or 
homicidal ideation, psychosis, and that he was oriented in all 
spheres.  His remote and recent memory was good.  His cognition 
had no gross difficulty, he was fully alert, and he had good 
insight and judgment.  Diagnoses of PTSD, chronic, bipolar 
disorder, cocaine, opiate, alcohol, and nicotine dependence, 
history of major depressive disorder, and alcohol induced mood 
disorder were given.  A GAF score of 45 was noted, and a latest 
GAF score of 55 was assigned.  

A March 2009 VA treatment record notes that the Veteran reports 
feeling mildly depressed, is irritable, significant anxiety, and 
denies hypomania.  He denies panic attacks, has reports 
occasionally flashbacks, and his PTSD manifests daily nightmares 
and hypervigilance and avoidance.  Occasionally he has passive 
suicidal ideation, without intent or plan.  A mental status 
examination revealed that the Veteran's appearance was 
appropriate, his behavior was cooperative, eye contact was good, 
movement was agitated, speech had regular rhythm and rate, mood 
was fine, affect was restricted, thought process was linear and 
logical, he had no suicidal or homicidal ideation, psychosis, and 
that he was oriented in all spheres.  His remote and recent 
memory was good.  His cognition had no gross difficulty, he was 
fully alert, and he had fair insight.  Diagnoses of PTSD, rule-
out major depressive disorder, rule-out bipolar disorder, and 
cocaine, opiate, and alcohol dependence in full remission were 
noted and a GAF score of 50 was assigned.  

In June 2009, a VA treatment record notes that the Veteran sleeps 
well.  He reports feeling depressed, and denies mania or 
hypomania.  He reports significant anxiety, denies panic attacks, 
has daily brief flashbacks, and his PTSD manifests nightmares, 
brief flashbacks, and hypervigilance and avoidance.  He reports 
audio hallucinations of people calling his name.  Occasionally he 
has passive suicidal ideation, without intent or plan.  A mental 
status examination revealed that the Veteran's appearance was 
appropriate, his behavior was cooperative, eye contact was fair, 
movement was slow, speech had regular rhythm and rate, mood was 
not good, affect was restricted, thought process was linear and 
logical, he had no suicidal or homicidal ideation, psychosis, and 
that he was oriented in all spheres.  His remote and recent 
memory was intact to conversation.  His cognition had no gross 
difficulty, he was fully alert, and he had good insight and 
judgment.  Diagnoses of PTSD, rule-out major depressive disorder, 
rule-out bipolar disorder, and cocaine, opiate, and alcohol 
dependence in full remission were noted and a GAF score of 50 was 
assigned.  

A VA examination was conducted in September 2009.  The examiner 
noted a review of the Veteran's claim file.  He produced a highly 
exaggerated and invalid Minnesota Multiphasic Personality 
Inventory - II test result.  The Veteran's diagnoses of 
polysubstance disorder, bipolar disorder, and personality 
disorder with antisocial and borderline features were considered 
separate issues and the PTSD accounted for a GAF score of no less 
than 55.  The Veteran described substance abuse and residual 
depression issues.  He continued to report depressed mood, 
anhedonia, feelings of guilt and worthlessness, fatigue, reduced 
concentration, and some crying spells.  He missed a lot of work 
because of drug binging and alcohol use.  His inconsistency in 
interpersonal relationships was likely related to his personality 
disorder and substance abuse rather than his PTSD.  When asked 
about PTSD symptoms the Veteran endorsed intrusive thoughts, 
nightmares, some interpersonal detachment, middle insomnia, anger 
problems and violence, hypervigilance, exaggerated startle, 
paranoia, a history of suicidal thinking, but not recently, and a 
previous history of homicidal thinking, but this has calmed in 
recent years.  

A mental status examination revealed that the Veteran was 
casually dressed, well groomed, with poor social skills.  His 
thought process was logical, coherent, and relevant.  His affect 
was depressed.  He was well oriented to time, place, person, and 
situation.  Reasoning and judgment were poor.  The Veteran 
reported a decline in concentration and short term memory over 
the last number of years.  The examiner determined that these 
issues were more likely than not related to his extensive history 
of polysubstance dependence.  The Veteran described significant 
negative impact of his polysubstance dependence and personality 
disorder on social and occupational functioning, but the PTSD was 
estimated to only have a mild impact in these areas.  The Veteran 
continued to report some PTSD symptoms, though there appeared to 
be a pre-existing history of significant trauma in his childhood.  
Diagnoses of PTSD, polysubstance dependence in full sustained 
remission, depressive disorder not otherwise specified, and 
personality disorder not otherwise specified with antisocial, 
borderline, and narcissistic traits were given.  A GAF of 55 was 
assigned.  

The examiner noted that the Veteran had three diagnoses on Axis 
I.  It was more likely than not that the Veteran's depression 
related to the continued negative fallout from his substance 
abuse and was secondary to his personality disorder.  The 
personality disorder was the bulk of his core pathology and 
accounts for the bulk of his social and occupational problems 
over the years.  He had chronic, but mild PTSD, which accounted 
for less than 25 percent of his total GAF score if taken 
separately. 

A September 2009 VA treatment record notes that the Veteran wakes 
frequently due to nightmares of being chased.  He reports 
fluctuating depression, denies mania, hypomania, and anxiety, and 
his PTSD manifests nightmares, daily intrusive thoughts, 
flashbacks, and hypervigilance.  He reports audio hallucinations 
and becoming "paranoid" in stressful situations.  He denies 
homicidal and suicidal ideation.  A mental status examination 
revealed that the Veteran's appearance was appropriate, his 
behavior was cooperative, eye contact was fair, movement was 
slow, speech was slow and monotone, mood was up and down, affect 
was restricted and appropriate, thought process was linear and 
logical, he had no suicidal or homicidal ideation, psychosis, and 
that he was oriented in all spheres.  His remote and recent 
memory was good.  His cognition had no gross difficulty, he was 
fully alert, and he had good insight and judgment.  Diagnoses of 
PTSD, mood disorder NOS, cocaine, opiate, and alcohol dependence 
in full remission were noted and a GAF score of 45 was given.  A 
latest GAF score of 50 was noted.    

The symptoms associated with the Veteran's PTSD include poor 
insight and judgment, social isolation, sleep impairment, 
occupational difficulties, depressed mood, restricted affect, 
self-described paranoia, some suicidal ideation, angry outbursts 
and physical violence, subjective complaints of audio 
hallucinations, and a GAF score range of 50 to 60.

The Veteran meets some of the criteria for a 50 percent rating, 
as he has a flattened affect, disturbances of motivation and 
mood, impaired judgment, impaired impulse control, and difficulty 
in establishing and maintaining effective work and social 
relationships.  However, his speech and thought-processes were 
consistently normal.  His memory problems were related to his 
polysubstance abuse, rather than his PTSD.  Nonetheless, the 
evidence more nearly approximates the criteria for a 50 percent, 
rather than a 30 percent rating.  See 38 C.F.R. § 4.130, 
Diagnostic Code 9411.  In addition, the lowest reported GAF score 
of record related to the PTSD is 50, which is defined as denoting 
serious symptom and is therefore indicative of a 50 percent 
rating.  Thus, a 50 percent rating for PTSD is warranted.  

The criteria for the next higher 70 percent rating are not met.  
The Veteran has impaired impulse control, suicidal ideation, and 
depressed moods.  However, he was consistently well-groomed and 
his speech was normal.  He complained of feeling paranoid at 
times but there were no objective findings of near continuous 
panic or depression, or any indication that he could not function 
independently.  See 38 C.F.R. § 4.130, DC 9411.  The Veteran's 
symptoms do not warrant a 70 percent rating in the absence of 
other symptoms of the type or severity prescribed for a 70 
percent rating, such as obsessional rituals, illogical speech, or 
spatial disorientation.  Nor does the evidence include any 
manifestations other than those listed in the DSM-IV criteria 
which would justify a rating higher than 50 percent.

In addition, although the reported GAF scores of record vary from 
50 to 60, GAF scores are only one factor to be considered in 
assigning a rating and when, as here, the GAF scores assigned are 
inconsistent with one another and inconsistent with the rating 
criteria, they cannot serve as the determinative basis for an 
assigned rating. Furthermore, the lowest reported GAF score of 
record is 50, which is defined as denoting serious symptom, is 
congruent with the Veteran's 50 percent rating.  A GAF score of 
50 alone does not entitle the Veteran to a 70 percent rating in 
the absence of corroborating symptoms which would be indicative 
of occupational and social impairment with deficiencies in most 
areas as contemplated by a 70 percent rating.  In fact, none of 
the medical evidence indicates occupational and social impairment 
with deficiencies in most areas, as contemplated by a 70 percent 
rating.

As the criteria for assignment of the next higher 70 percent 
rating are not met, the criteria for the even higher rating of 
100 percent are likewise not met.

Finally, it is worth noting that many of the Veteran's symptoms 
were related to his polysubstance abuse and other psychiatric 
issues other than PTSD.  The December 2006 VA examiner found that 
the Veteran's primary problem behaviors were caused by his 
substance dependence and further found that the Veteran's PTSD 
had not worsened.  The lower GAF scores of 40-45 were attributed 
to diagnoses of polysubstance dependence and substance induced 
mood disorder and psychosis, while a GAF score of 60 was assigned 
for the PTSD.  GAF scores of 45 were reported in October and 
November 2008 but this was associated with diagnoses of PTSD, 
bipolar disorder, cocaine, opiate, alcohol, and nicotine 
dependence, history of major depressive disorder, and alcohol 
induced mood disorder.  In September 2009, it was noted that the 
Veteran reported a decline in concentration and short-term memory 
loss over the years but that these issues were more likely than 
not related to his extensive history of polysubstance dependence.  
The examiner further noted that the Veteran's personality 
disorder was the bulk of his core pathology and accounted for the 
bulk of his social and occupational problems over the years.  His 
PTSD was found to be mild.

While the Board is precluded from differentiating between 
symptomatology attributed to a non service-connected disability 
and a service-connected disability, here the medical evidence 
does specifically divide some of the Veteran's symptoms and 
attribute them to his nonservice-connected problems.  Mittleider 
v. West, 11 Vet. App. 181, 182 (1998) (per curiam), citing 
Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).  Thus, the Veteran 
is not entitled to compensation for these psychiatric and 
personality problems.

At no time since the pendency of the Veteran's claim has his PTSD 
disability met or nearly approximated the criteria for a higher 
70 percent rating, and staged ratings are not for application.  
See Hart, 21 Vet. App. at 505.

The Veteran may genuinely believe that the severity of his PTSD 
disability warrants a rating in excess of 50 percent.  He 
reported that he had audio hallucinations and that he used drugs 
and alcohol because of his PTSD.  However, he is not found to be 
a reliable historian in terms of reporting his PTSD symptoms.  
Specifically, the record shows that VA examiners found that the 
Veteran exaggerated his symptoms of PTSD and minimized factors 
that had do with his own personal responsibility.  Thus, the 
Veteran's assessment of his PTSD is not credible, in this regard.  
Moreover, as a layperson, lacking in medical training and 
expertise, the Veteran cannot provide a competent opinion on a 
matter as complex as the extent of his PTSD disability, and his 
views are of no probative value.  And, even if his opinion was 
entitled to be accorded some probative value, it is far 
outweighed by the detailed opinions provided by the VA and 
private medical professionals of record which, while varying in 
the GAF scores assigned, agree on the manifestations of his PTSD.  
See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Nor does the Veteran qualify for extra-schedular consideration 
for his service-connected PTSD disability.  In exceptional cases 
where schedular evaluations are found to be inadequate, 
consideration of an extra-schedular evaluation is made. 38 C.F.R. 
§ 3.321(b)(1).  There is a three-step analysis for determining 
whether an extra-schedular evaluation is appropriate.  Thun v. 
Peake, 22 Vet. App. 111 (2008).  First, there must be a 
comparison between the level of severity and symptomatology of 
the Veteran's service-connected disability and the established 
criteria found in the rating schedule to determine whether the 
Veteran's disability picture is adequately contemplated by the 
rating schedule.  Id.  If not, the second step is to determine 
whether the claimant's exceptional disability picture exhibits 
other related factors identified in the regulations as "governing 
norms."  Id; see also 38 C.F.R. § 3.321(b)(1) (governing norms 
include marked interference with employment and frequent periods 
of hospitalization).  If the factors of step two are found to 
exist, the third step is to refer the case to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for a determination whether, to accord justice, the 
claimant's disability picture requires the assignment of an 
extra-schedular rating.  Id.

The record does not establish that the rating criteria are 
inadequate.  To the contrary, the very symptoms that the Veteran 
describes and the findings made by the various mental health 
professionals are the symptoms included in the criteria found in 
the rating schedule for mental disabilities.  And as discussed 
above, when the Veteran's symptoms and the effects of his PTSD 
disability are compared to the criteria in the ratings schedule, 
his 50 percent rating accurately reflects the level of severity 
of his disability.  The schedular criteria are not inadequate for 
rating this Veteran's PTSD disability.  As a result, regardless 
of whether the Veteran's PTSD disability interferes with his 
employment, the other two steps in the analysis of extra-
schedular ratings need not be reached.  


ORDER

Entitlement to an initial evaluation of 50 percent, but no more, 
for post traumatic stress disorder (PTSD) is granted.


REMAND

The Veteran seeks entitlement to TDIU.  He claims that he cannot 
work due to his PTSD.  

The Veteran is currently service connected for PTSD, rated as 50 
percent disabling, diabetes mellitus, rated as 20 percent 
disabling, and peripheral neuropathy of the left and right lower 
extremities, which are separately rated as 10 percent disabling.  

Total disability ratings are authorized for any disability or 
combination of disabilities for which the Schedule for Rating 
Disabilities prescribes a 100 percent disability evaluation, or, 
with less disability, if certain criteria are met.  38 C.F.R. 
§3.340.  Where the schedular rating is less than total, a total 
disability rating for compensation purposes may be assigned when 
the disabled person is unable to secure or follow a substantially 
gainful occupation as a result of service-connected disabilities, 
provided that, if there is only one such disability, this 
disability shall be ratable at 60 percent or more, or if there 
are two or more disabilities, there shall be at least one ratable 
at 40 percent or more, and sufficient additional disability to 
bring the combined rating to 70 percent or more.  38 C.F.R. §§ 
3.340, 3.341, 4.16(a).  In light of the Board's grant of a 50 
percent rating for PTSD, the Veteran's new combined rating has 
not yet been determined by the RO.  

In October 2006, a letter from the Veteran's employer notes that 
the Veteran began to have problems operating their shuttle busses 
because of his medical condition that was a result of his being a 
disabled veteran.  He was transferred to a different position 
that did not require him to operate busses because they wanted to 
keep him in their company.  The letter was to confirm that he had 
job performance issues because he was a disabled veteran.

A September 2009 VA examination report notes that the Veteran's 
personality disorder is his core pathology and accounts for the 
bulk of his social and occupational problems over the years.  The 
examiner also noted that it is more likely than not that the 
Veteran's personality disorder and substance abuse as opposed to 
his PTSD causes his inconsistency in interpersonal problems.  

Although the September 2009 VA examiner provided an opinion as to 
the cause of the Veteran's occupational problems, the September 
2009 VA examination report, or any other medical evidence of 
record, does not clearly indicate whether the Veteran cannot 
secure or follow a substantially gainful occupation as a result 
of all of his service-connected disabilities.  Thus, there is 
insufficient medical evidence for the Board to decide the 
Veteran's TDIU claim and a VA medical examination must be 
provided.  See 38 C.F.R. § 3.159 (c).

The appellant is hereby notified that it is her responsibility to 
report for the examination and to cooperate in the development of 
the case, and that the consequences of failure to report for a VA 
examination without good cause may include denial of the claim.  
See 38 C.F.R. §§ 3.158 and 3.655.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA medical 
examination to determine his employability.  
The examiner should provide an opinion as to 
whether it is at least as likely as not that 
the Veteran's service-connected disabilities, 
by themselves render him unable to secure or 
follow a substantially gainful occupation.

A complete rationale must be provided for all 
opinions. The examiner is advised that 
advancing age, any impairment caused by 
conditions that are not service connected, 
including non service connected mental or 
personality problems, and prior 
unemployability status must be disregarded 
when determining whether a Veteran currently 
is unemployable.  The claim folder must be 
made available to the examiner for review in 
conjunction with the examination.

2.  Thereafter, if necessary, any additional 
development deemed appropriate should be 
accomplished.  The claim should then be 
readjudicated.  If the claim remains denied, 
the RO should issue a supplemental statement 
of the case (SSOC) containing notice of all 
relevant actions taken on the claim, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on appeal, 
and allow an appropriate period of time for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


